Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to applicants’ amendment of 18 May 2022. The amendments to the claims have overcome the art rejections over U.S. patents 7,837,893; 8,303,837 and 9,162,928. The amendments to the claims and applicants’ arguments have overcome the rejections over JP 2009-120442 since the converted amount of B2O3 should have been reduced by about 37 % which means the sintered ferrite would be expected to contain 0.083 wt% B or less in terms of B2O3 for 0.4 wt% or less of H3BO3 and not 0.34 wt% or less as calculated by the examiner. However, upon further consideration of the amendment, a new grounds of rejection is made in view of U.S. patent application publications 2015/0221424 and 2015/0178811 and JP 2015-130493.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2015-130493.
	The translation for this reference shows it teaches a ferrite sintered magnet which can be used in motors where the sintered ferrite comprises a magnetoplumbite ferrite phase having the formula Ca1-w-xRwAxFezMmO19; where R is preferably La, M is preferably Co, A is preferably Sr, w is 0.24-0.6, x is 0.02-0.41, z is 8-11 and w/m is 1-2.4; and as subcomponents 0.5 wt% or less of B, in terms of B2O3 with respect to the sintered magnet and 2 wt% of less of Si in terms of SiO2 with respect to the sintered magnet. The total amount of B and Si in the sintered magnet is 2.5 wt% of less. The calculated amount of m from the taught w/m ratio is 0.1-0.6, which falls within the y range of claim 1. The amount of R falls within the claimed x range of claim 1 and overlaps the x range of claims 3 and 12. Product claims with numerical ranges which overlap prior art ranges were held to have been obvious under 35 USC 103. In re Wertheim 191 USPQ 90 (CCPA 1976); In re Malagari 182 USPQ 549 (CCPA 1974); In re Fields 134 USPQ 242 (CCPA 1962); In re Nehrenberg 126 USPQ 383 (CCPA 1960). Also see MPEP 2144.05. The amount of B and the total amount of B and Si overlap the claimed ranges. The amount of Fe z is the same as the claimed m-y range and therefore the calculated m value for the amount of Fe is the sum of the taught m and z ranges or 8.1-11.6, which falls within the m ranges of claims 1, 3 and 12. The reference suggests the claimed ferrite sintered magnet and the claimed motor containing this magnet.
Claims 1-5 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2015/0221424.
	This reference teaches a ferrite sintered magnet which can be used in motors or generators (para 194) where the sintered ferrite comprises a magnetoplumbite ferrite phase having the formula Ca1-x-yLaxAyFe2n-zCoz, where A can be Sr, x is 0.2-0.65, z is 0.25-0.65 and n is 3-6 which means 2n is 6-12; and as a subcomponent 0-1.8 wt% of less of Si in terms of SiO2 with respect to the sintered magnet (para 35-40). The taught amount of La and the taught 2n range fall within the rage of claim 1 and overlap that of claims 3 and 12. The amount of cobalt falls within that of claim 1. Paragraph [0096] teaches adding up to 1 wt% of B2O3 before sintering, which means that the amount of B, in terms of B2O3 with respect to the sintered magnet, is 0.37% or less. This range overlaps that claimed and the total of B and Si of up to 2.37 overlaps the claimed range. The reference suggests the claimed ferrite sintered magnet and the claimed motor and generator containing this magnet.
	Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2015/0170811.
	This reference teaches a ferrite sintered magnet which can be used in motors or generators (para 40 and 84) and a ferrite magnetic material, in the form of particles, used to form bonded magnets (para 85 and 105). The ferrite material and sintered ferrite comprises a magnetoplumbite ferrite phase having the formula A1-xRxFe12z-zyCozy, where A is Ca and Sr, R is preferably La, x is 0.3-0.6, 12z is 8-10.1, yz is 0.2-0.39 (para 31-59); and as subcomponents 0.2-4 wt% Si in terms of SiO2 with respect to the magnet material and the sintered magnet (para 63) and 0.5 wt% or less of B, in terms of B2O3 with respect to the magnet material and the sintered magnet (para 69). The taught 12z range falls within the ranges of claims 1, 3, 6, 8, 12 and 15. The amount of cobalt and lanthanum fall within the ranges of claims 1 and 6 and the amount of lanthanum overlaps that of claims 3, 8, 12 and 15. The amount of B overlaps the ranges of claims 1, 2, 6 and 7 and the total amount of B and Si, which is greater than 0.2 up to 4.5 wt%, which overlaps the range of claims 1 and 6. The reference suggests the claimed ferrite sintered magnet, the claimed ferrite particles,  a bonded magnet comprising the ferrite particles and the claimed motor and generator containing the sintered magnet. 
	While the reference does not teach a motor and generator containing the taught bonded magnet, it is well known in the art that magnetoplumbite CaSrLaCo ferrite based bonded magnets can be used in motors and generators. Therefore, one of ordinary skill in the art would have found it obvious to use the taught bonded magnet in a motor or a generator. This suggests the claimed motor and generator of claims 10, 11, 17 and 18.
Conclusion
U.S. patents 7,919,007 and 8,206,606 are cited as of interest since they show that it was known at the time of invention that magnetoplumbite CaSrLaCo ferrite based bonded magnets can be used in motors and generators.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371. The examiner can normally be reached M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
6/1/22